Citation Nr: 0200418	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-03 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pneumonia.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for residuals of a 
right wrist operation.

4.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946, from May 1946 to May 1949, from April 1950 to 
April 1953, and from August 1955 to August 1965.  This appeal 
arises from a January 2000 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).  


FINDINGS OF FACT

1.  In a May 1971 rating decision, the St. Petersburg, 
Florida, regional office, (SRO), denied the veteran's claim 
for service connection for pneumonia on the basis that the 
evidence did not show current residuals of inservice 
pneumonia; after appropriate notification, the veteran did 
not appeal that portion of the rating decision, and it became 
final.

2.  The evidence added to the record since the May 1971 
rating decision is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
current residuals of his inservice pneumonia.


CONCLUSION OF LAW

The SRO's May 1971 decision is final; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for pneumonia has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)) 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case.  
Relevant private and VA records have been obtained.  The RO 
has furnished the veteran the law and regulations regarding 
what constitutes new and material evidence and he has been 
advised as to the basis upon which the claim was previously 
denied, or the specific matter under consideration.

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a) (effective on August 
29, 2001) for the purpose of redefining what constitutes new 
and material evidence in order to reopen a final decision.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

A May 1971 rating decision of the SRO in part denied the 
veteran's claim for service connection for pneumonia.  The 
basis for the denial was that the evidence did not show 
current residuals of inservice pneumonia.  After appropriate 
notification, the veteran did not appeal that portion of the 
rating decision, and it became final.  The veteran's claim 
for service connection for pneumonia may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

At the time of the May 1971 rating decision, the evidence 
showed that the veteran was treated for pneumonia during 
service in October 1945 and pleurisy in November 1945.  Re-
enlistment examination in August 1955 noted a history of 
pneumonia in 1945 that was not currently disabling.  A chest 
X-ray in May 1963 was noted as normal.  On the service 
retirement examination in June 1965, examination of the lungs 
and chest were normal as was chest X-ray.

A VA examination in March 1971 noted a normal respiratory 
system, and the examiner specifically noted that there were 
no residuals of pneumonia.  Based on this record, the SRO 
concluded that the evidence did not establish the presence of 
current residuals of pneumonia.

Relevant, non-duplicative evidence received since May 1971 
includes:  a VA hospitalization report dated in February 1971 
showing the lungs clear to auscultation and percussion; a VA 
examination in November 1978 that noted normal respiratory 
examination, with some wheezing noted; chest X-ray in 
February 1982 that noted no significant lung disease; a 
November 1983 treatment record that noted clear lungs; a June 
1990 treatment record showing a three day history of left arm 
and chest pain, with the veteran evaluated for cardiac 
problems. 

After considering the foregoing, it is clear the medical 
evidence added to the record since May 1971 provides no 
objective basis to demonstrate that the pneumonia noted 
during service resulted in organic pathology subsequent to 
service.  As such it does not constitute new and material 
evidence.  The veteran has also submitted his own written 
statements to the effect that he has current residuals of 
pneumonia.  These statements are not only essentially 
cumulative of evidence of record in May 1971, they are also 
contradicted by the medical evidence of record, which does 
not support his contentions of postservice pneumonia 
residuals; thus, they are not found to be material.

While the veteran has submitted various items of evidence 
since the May 1971 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since May 1971 simply does not 
demonstrate that the pneumonia noted during service in 1945 
resulted in organic pathology subsequent to service.

In reaching the decision to deny the veteran's attempt to 
reopen his claim concerning pneumonia, it is observed that 
while this appeal was pending at the Board, the veteran 
submitted additional records directly to the Board.  
Obviously, the veteran's actions precluded the RO from 
considering this evidence in the first instance.  Typically, 
when additional evidence is received at the Board without a 
waiver of the appellant's right to have this material first 
considered by the RO, as occurred here, the Board would refer 
this evidence to the RO for its initial consideration without 
entering a final determination.  See 38 C.F.R. § 20.1304(c).  
Such action on the Board's part, however, is premised on the 
assumption that the additional material submitted is 
pertinent to the issue under consideration.  Here, the issue 
considered by the Board is whether there has been sufficient 
evidence submitted to reopen the veteran's previously denied 
claim for service connection for pneumonia.  The material 
submitted by the veteran consists of medical records dated 
between 1971 and 1998, which do not address any respiratory 
illness, (or to the extent that they may be considered to, 
show that he does not have such an illness), 1971 statements 
from the veteran's brother regarding a back injury, and 
copies of letters the veteran received from the VA in 1981 
and 1999.  Clearly, this material does not pertain to the 
issue considered by the Board.  Further, the enclosure letter 
from the veteran, to the extent its content may be 
understood, does not appear to address the claim concerning 
pneumonia, as it speaks in more general terms regarding the 
veteran's declining health over the years, or more 
specifically about carpal tunnel syndrome and chest pains.  
Under these circumstances, the Board finds that the material 
submitted by the veteran directly to it, is not pertinent to 
the issue decided above, and that the veteran will not be 
prejudiced by Board proceeding to a final decision in that 
regard without first referring the evidence to the RO for its 
initial consideration.  A Remand to accomplish that task 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
It has been  held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for pneumonia, 
that benefit is denied.


REMAND

In January 2000, the RO denied service connection for right 
wrist operation residuals, carpal tunnel syndrome, and kidney 
stones.  The veteran was informed in writing of the denial in 
January 2000.  In August 2000, the RO issued a rating 
decision which stated that no new and material evidence had 
been submitted to reopen the veteran's claims.  However, the 
Board notes that the January 2000 rating decision had not 
become final.  In October and November 2000, the veteran 
submitted statements in which he essentially expressed 
disagreement with the RO's actions in denying his claims.  
Either of these would constitute a timely notice of 
disagreement with the January 2000 rating decision.

In April 2001, the RO issued a statement of the case which 
also purported to find that the veteran had not submitted new 
and material evidence to reopen his claims.  The veteran 
submitted a substantive appeal later that month, perfecting 
an appeal with respect to these matters.  

In this case, the RO has treated these three issues as 
attempts to reopen previously denied claims for service 
connection.  However, the Board notes that since the original 
January 2000 rating decision never became final (since a 
timely notice of disagreement was filed in October or 
November 2000, and the veteran has continued to disagree with 
the RO's denials), the veteran's claims for service 
connection for kidney stones, carpal tunnel syndrome, and 
residuals of a right wrist operation are, necessarily, open 
claims which must be adjudicated on the merits.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  In this case, the Board finds that 
the veteran has been prejudiced by the RO's treatment of the 
issues as attempts to reopen previously denied claims.  
Accordingly, it will be necessary to return these issues to 
the RO for consideration under the appropriate standard.  

Further, and as previously mentioned, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Thus, in addition to considering the veteran's claims under 
the appropriate standard, this Remand will also give the RO 
an opportunity to consider these matters in light of the 
VCAA.  In this regard, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully complied with 
and satisfied. 

2.  The RO should contact the veteran and inform 
him that in order to substantiate his claims he 
should provide (preferably medical) evidence that 
his claimed current disabilities of carpal tunnel 
syndrome kidney stones, and right wrist pathology, 
are related to his periods of service.  If any 
relevant medical treatment records pertaining to 
any of these claimed disabilities are not of 
record, he should be informed that those records 
may be helpful to his claims.  Any assistance 
required in obtaining any identified records should 
be provided.

3.  The RO should adjudicate the veteran's claims 
for service connection for kidney stones, carpal 
tunnel syndrome, and residuals of a right wrist 
operation, on the merits, and not as attempts to 
reopen previously denied claims.  The RO must 
consider all relevant evidence of record, including 
that developed pursuant to the VCAA.  If any claim 
continues to be denied, a supplemental statement of 
the case should be furnished to the veteran and his 
representative, and they should be given a 
reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



